Our opinion is that the demurrer must be sustained because the bill does not show the terms upon which the mortgages were to be given, either as to length of time they were to run or as to whether they were to carry interest, and, if so, at what rate.Williams v. Stewart, 25 Minn. 516; Schmelling v. Kriesel, 45 Wis. 325.
We think that the identity of the land may be shown by parol.Ives v. Armstrong, 5 R.I. 567; Waring v. Ayres, 40 N.Y. 357;  Hurley v. Brown, 98 Mass. 545.
The bill sets out a refusal of the respondent to carry out the contract as an excuse for not tendering the deed within the thirty days stipulated in the memorandum. We think that such refusal was a sufficient excuse. Bicknell v. Waterman,5 R.I. 43.
Whether allegations, to be proved by parol, showing the terms of the mortgage, could be sustained, we do not decide.